Name: Commission Regulation (EC) No 1993/95 of 16 August 1995 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: agricultural policy;  documentation;  means of agricultural production;  agri-foodstuffs;  animal product
 Date Published: nan

 Avis juridique important|31995R1993Commission Regulation (EC) No 1993/95 of 16 August 1995 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals Official Journal L 194 , 17/08/1995 P. 0007 - 0008COMMISSION REGULATION (EC) No 1993/95 of 16 August 1995 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals (1), and in particular Article 2 thereof, Whereas Article 3 (1) and (2) of Commission Regulation (EEC) No 344/91 of 13 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals (2), as last amended by Regulation (EEC) No 2191/93 (3), lays down detailed rules for carrying out and controlling classification; whereas, with a view to maintain at a satisfactory level the performance of the classifiers operating regularly in slaughterhouses, a periodical follow up of their work should be provided for by way of individual quarterly tests; whereas, in the light of past experience, it seems necessary that the spot checks cover not only the classification and identification of a higher number of carcases, but also their dressing; whereas, in addition, to achieve greater efficiency, the results of the individual tests as well as of the inspections foreseen in the abovementioned Article, should be the subject of reports kept by the national control bodies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (1) and (2) of Regulation (EEC) No 344/91 is replaced by the following: '1. Member States shall ensure that classification is carried out by qualified technicians who have obtained a licence for this purpose. The licence may be replaced by an approval granted by the Member State where such approval corresponds to recognition of a qualification. The performance of the classifiers operating regularly in approved establishments which slaughter more than 75 adult bovine animals per week as an annual average will be monitored quarterly by the way of an unannounced individual test carried out on 40 carcases. However in approved establishments where only one classifier regularly operates and where less than 40 carcases are available, the test shall be carried out on the number of carcases actually available, provided that this is at least 25. The test shall be operated by a body independent of the slaughterhouse and of the classification agencies and shall count towards the inspections required under paragraph 2. However the requirement to be independent of the classification agency shall not apply where the competent authority itself carried out such controls. 2. Classification and identification of the carcases in the establishments covered by Article 1 of Regulation (EEC) No 1186/90 shall be checked on the spot without prior warning of a body independent of the slaughterhouse. Checks must be carried out at least twice every three months in all approved establishments which operate classification and must relate to at least the same number of carcases referred to in the second subparagraph of paragraph 1, selected at random. However, in the case of the approved establishments referred to in the first indent of Article 2 (2) and of approved establishments where only one classifier regularly operates, frequency of the checks may be reduced to once every three months only. Where the body responsible for checks is the same as that responsible for classification and identification of the carcases or where it does not fall under the authority of a public body, the checks provided for in the preceding subparagraph must be carried out under the physical supervision of a public body under the same conditions and at least once a year. The public body shall be informed regularly of the findings of the body responsible for checks. In cases where a significant number of incorrect classifications or of identifications failing to comply with the rules is ascertained during these inspections: (a) the number of carcases inspected and the frequency of spot checks shall be increased; and (b) the licence provided for in the preceding paragraph may be revoked. Inspection reports referring to the controls undertaken under this Article shall be made and kept by the national controlling bodies. These reports shall include in particular the number of carcases checked and the number of those which were incorrectly classified or identified. They shall also give full details of the type of dressings used, and where applicable, of their conformity with Community rules.` Article 2 Member States shall adopt whatever other measures are required for application of this Regulation. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1995. For the Commission Erkki LIIKANEN Member of the Commission